 


109 HR 4518 IH: Congressional Anti-Corruption Act of 2005
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4518 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 5, United States Code, to deny Federal retirement benefits to Government officials convicted of certain crimes; to amend title 18, United States Code, to increase the penalties for certain corruption-related offenses; and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Congressional Anti-Corruption Act of 2005.  
2.Forfeiture of retirement benefits 
(a)In generalSection 8312(a) of title 5, United States Code, is amended— 
(1)by striking or at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting ; or, and by inserting after paragraph (2) the following: 
 
(3) is convicted of an offense described in subsection (d).; and 
(2)by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting ; and, and by inserting after subparagraph (B) the following:  
 
(C)with respect to the offenses described in subsection (d), to the period after the date of conviction.. 
(b)Offenses describedSection 8312 of such title 5 is amended by redesignating subsection (d) as subsection (e), and by inserting after subsection (c) the following: 
 
(d) 
(1)An offense described in this subsection is any offense which— 
(A)is within the purview of section 201(b), 216, 286, 641, 1341, 1343, 1951(a), 1952(a), or 1963 of title 18; and 
(B)is committed by the individual (as referred to in subsection (a))— 
(i)on or after the date of the enactment of this subsection; and 
(ii)while a covered official.  
(2)For purposes of this subsection, the term covered official means the President, a Member of Congress (as defined by section 2106, including the Vice President, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico), and the head of an Executive department (as defined by section 101). . 
(c)Definition of annuitySection 8311(2) of such title 5 is amended (in the matter before subparagraph (A)) by striking benefit, but does not include and inserting benefit, and (to the extent that a conviction described in section 8312(a)(3) is involved) any monetary allowance payable to a former President or the widow of a former President under the Act of August 25, 1958 (3 U.S.C. 102 note), but does not include.  
(d)Absence from United States to avoid prosecutionSection 8313(a)(1) of such title 5 is amended by striking or at the end of subparagraph (A), by striking and at the end of subparagraph (B) and inserting or, and by adding at the end the following: 
 
(C)after the date of the enactment of subsection (d) of section 8312, for an offense described in such subsection; and. 
(e)Nonaccrual of interest on refundsSection 8316(b) of such title 5 is amended by striking or at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting ; or, and by adding at the end the following:  
 
(3)if the individual was convicted of an offense described in section 8312(d), for the period after the conviction.. 
3.Increased penalties for certain corruption-related offensesTitle 18, United States Code, is amended— 
(1)in section 201(b), by striking fifteen years and inserting 30 years; 
(2)in section 216— 
(A)in subsection (a)(1), by striking one year and inserting two years; and 
(B)in subsection (a)(2), by striking five years and inserting 10 years; 
(3)in section 286, by striking ten years and inserting 20 years; 
(4)in section 641— 
(A)by striking ten years and inserting 20 years; and 
(B)by striking one year and inserting two years; 
(5)in section 1341— 
(A) by striking 20 years and inserting 40 years; and 
(B)by striking 30 years and inserting 60 years; 
(6)in section 1343— 
(A) by striking 20 years and inserting 40 years; and 
(B)by striking 30 years and inserting 60 years; 
(7)in section 1951(a), by striking twenty years and inserting 40 years; 
(8)in section 1952(a)— 
(A)by striking 5 years and inserting 10 years; and 
(B)by striking 20 years and inserting 40 years; and 
(9)in section 1963, by striking 20 years and inserting 40 years.  
4.Disqualification to act as lobbyist 
(a)In generalA person convicted of any offense under a provision of law listed in subsection (b) is disqualified for life from acting as a lobbyist (as defined in the Lobbying Disclosure Act of 1995). 
(b)Disqualifying offensesThe offenses referred to under subsection (a) are any violations of any of the following sections of title 18, United States Code: 201(b), 216, 286, 641, 1341, 1343, 1951(a), 1952(a), and 1963.  
 
